Title: To George Washington from Going Lanphier, 16 October 1773
From: Lanphier, Going
To: Washington, George



Sir
New Church Octor 16: 1773

I am apprehensive that in the Bill of Scantling that I sent you it was orderd so as to have the Sleepers of Both the additions to Ly Length ways with the house if so the will not be Right by that means the floor will be aCross and the Getting plank the Length of the addition will not answer the Intended purpose of haveing no heading Joints in the Lower floors, the S[l]eepers Need not be More then 16 feet long to Join on a Summer in the Middle that must be Layd Length ways of House, the Sleepers Must be the same Breadth & thickness as them Mentiond in the Bill & the Two Summers 10 by 14 and 22 feet Long. I am Sir Yr Most Humle Servt

Going Lanphier


N.B. I preposd from the begining to Lay the flooring & seeling Jousts Length way of the House it will be a Great Means to Strengthen the additions. G.L.

